Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Notice of allowance in response to remarks and amendments received on 11/23/20.
Claims 1,4,7,10,13 and 16 have been amended.
35U.S.C 101 rejection is withdrawn in view of applicant response on pages 16-17 and parent application 13/872925 appeal board decision rendered on 1/22/20 pages 16-18.
Therefore, Claims 1-18 are now pending and have been allowed.


Allowable subject matter

1.    Claims 1-18 are allowed.
2.    The following is an examiner’s statement of reasons for allowance:
3.     The outstanding 35 U.S.C § 101 is withdrawn in light of Applicant's amendments and arguments. The claims are patent eligible under step 2B of the two-part analysis in accordance with the USPTO's Interim Guidance on Patent Subject Matter Eligibility (SME) guidelines. In view of Applicant's amendments, and upon reconsideration of the claimed elements as an ordered combination (Step 2B), the claimed invention(s) is/are found to be significantly more than an abstract idea. Also applicant’s remarks (Page 16-17) regarding Bernheimer argument are persuasive. For the reasons given above the 35 U.S.C § 101 rejection of the previous action is withdrawn and the claims are allowed.
Also, the claims are eligible per 35 U.S.C. 101 under the Alice Corp. vs. CLS Bank Int'l  as the Patent Trial and Appeal Board noted that, under the new 2019 PEG, the claims recite limitations that 
4.   The present invention is directed to ranking a resume by computing a score for  each of the implied required skills based on first weight and second weight; scoring the resume of the user based on each implied required skills; scoring resumes in knowledge base based on each of the implied skills. 
5.    The closest prior art Rennison (US 7,836,060) discloses storing in a computer system a skill/title knowledge base comprising a collection of skills; storing in the computer system a requisition knowledge base comprising a collection of job requisitions, each job requisition associated with one or more skills in the skill knowledge base; storing in the computer system a resume knowledge base comprising a collection of resumes, each resume associated with one or more skills in the skill knowledge base; storing in the resume knowledge base a resume of a user received into the computer system, the resume associated with one or more skills in the skill knowledge base that match resume skills in the resume; receiving an input query from the user, conducting a search of the requisition knowledge base for job requisitions using the input query as input to the search; identifying, by the search of the requisition knowledge base, a set of job requisitions matching the input query. Further, Hardtke (US 2014/0122355 A1) lists a set of Inverse Document Features (IDF’s), which define how often a term appears in a set of documents for the purpose of determining the similarity of the text of a job description and the text of a candidate’s resume by measuring the amount of overlap between words in to the two documents and by weighting that overlap by the IDF of those words in order to assess how important a word is (paragraph [0088]). 
   However, none of the evidence at hand teaches or suggests the combination of features claimed (such as “assigning a first weight to each of the skills in the matching set of job requisition based on a frequency of occurrence of the skill across the collection of job requisitions in the requisition knowledge base; assigning a second weight to each of the skills in the matching set of job requisition based on a frequency of occurrence of the skill across the collection of resumes in the resume knowledge base”. Also see PTAB decision page 20-22 (13/872925). It is hereby asserted by the Examiner that, in light of the above and in further deliberation overall the evidence at hand, that the claims are allowable as the evidence at 

6. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dane et al. (US 8,117,024) discusses automatically processing resumes and job specifications.
Zhu et al. (US 2012/0232944) discusses resource skill compliance optimization.
McConnell (US 2014/0278821 A1) discusses ranking employee profile based on all or most matching skills.
Concordia (US 2008/086366) discusses interactive employment searching and skills specifications
Lamoureux et al. (US 2014/0279622) discusses semantic ranking engine then performs one or more rankings on the results in order of best match for the particular user
Singh, A system for screening candidates for recruitment, 2010

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629